 


117 HR 487 IH: Revitalize and Expand SNAP Education and Training for America’s Future Act 
U.S. House of Representatives
2021-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS1st Session 
H. R. 487 
IN THE HOUSE OF REPRESENTATIVES 
 
January 25, 2021 
Ms. Spanberger (for herself and Mr. Upton) introduced the following bill; which was referred to the Committee on Agriculture 
 
A BILL 
To amend the Food and Nutrition Act of 2008 to expand the operation of the State employment and training programs under such Act, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Revitalize and Expand SNAP Education and Training for America’s Future Act  or the RESET for America’s Future Act. 2.Amendments (a)Streamlined employment and training programThe Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) is amended— 
(1)in section 6(d)(4) by inserting after subparagraph (K) the following:  (K–1) (i) Not later than 90 days after the effective date of this subparagraph, the Secretary shall issue the following streamlined guidelines for the implementation of an employment and training program under this subparagraph: 
(I) Guidelines that permit the State agency to submit for full and expedited Federal reimbursement of any costs incurred under such program, with no match requirement, that meets 1 or more of the following: (aa) Activities that include an evaluation to measure employment and earnings outcomes for participants in such program, with a methodology that could, in the event that the evaluation finds positive program impacts, subsequently classify the program as having a high or moderate causal evidence rating that shows a demonstrated capacity to improve employment and earnings outcomes for program participants, as defined by the Secretary of Labor under section 3026 of Public Law 115–12. 
(bb) Activities under such program that have already been evaluated, and found to positively affect employment and earnings outcomes for program participants, with a methodology that has a high or moderate causal evidence rating, as defined by the Secretary of Labor under section 3206 of Public Law 115–123. (cc) Activities under such program that use at least 20 percent of the funding allocated through such program through a performance or outcomes contract to pay for measurable improvements in outcomes related to improved employment earnings, credential attainment, or measurable attainment of new vocational skills for eligible participants served, including any reporting measures related to these outcomes which State agencies must track and report annually under regulations issued by the Secretary under this Act, or any benchmarks clearly shown by credible research to be highly correlated with these key outcomes if these outcomes are measured using administrative data validated by a third-party evaluator if— 
(AA) any participants eligible to participate in the supplemental nutrition assistance program are eligible for such program; (BB) the State agency demonstrates that the population served by the program under this subparagraph is similar to the population that participates in the supplemental nutrition assistance program in the local area served with respect to both demographics and barriers to employment; and 
(CC) funds provided under this subparagraph and designed for the purposes of making outcome-based payments may be held by the State agency or local agency for the purpose of making payments required under such contract based on a measurable outcome, for a period not to exceed 5 years notwithstanding any other provision of the law. (dd) Activities under such programs that use an additional amount, not to exceed 20 percent of the total amount, covered by activities under such program that meet 1 of the 3 criteria specified in items (aa) through (cc) for purposes that may be necessary to administer or evaluate projects or programs permitted under any of such criteria, or to pay for technical assistance to better administer or evaluate such projects or programs, except that the maximum allowable percentage permitted in this item may be increased from 20 to 30 percent for providers that coordinate and cost-share with other programs funded under the Workforce Innovation and Opportunity Act of 2014. 
(ii) Program participants who are eligible for any services, or who enroll in any program or project under this paragraph, shall remain eligible, notwithstanding any other provision in this Act, for not less than 6 months. (iii) Any State agency that receives funds under this subparagraph shall— 
(I) as part of its current reporting requirements, include in its report to the Secretary details on how such funds were allocated under this subparagraph, and make these findings available to the public not later than 1 year after receiving funds under this subparagraph; (II) release, as part of its reporting requirements to the Secretary, a final publicly available report to the Secretary with— 
(aa)detailed findings on programs funded under this subparagraph not later than 1 year of the end of such programs; and (bb)any associated evaluations funded under this paragraph (including measurable employment, wage, or other relevant outcomes for programs and services funded under this subparagraph; and 
(III) the findings of any associated evaluations. (iv) If the Secretary does not issue guidelines by the deadline specified in clause (i), State agencies may proactively apply for full reimbursement under this subparagraph if they clearly demonstrate to the Secretary and to the public how the activities for which they request full reimbursement under this subparagraph meet the criteria and requirements specified in this subparagraph. 
(v) Nothing in this subparagraph shall be construed— (I) to create any new reporting requirement, compliance requirement, or other requirement for any State agency or local agency that implements that do not wish to receive funds under this subparagraph and the heightened reimbursement levels made available under this subparagraph; or 
(II)to create a new reporting, compliance, or other requirement for any program, project, or service funded through the program under this subparagraph but not funded under this paragraph.; and (2)in section 16(h)(1) by adding at end the following: 
 
In addition to funds allocated under the preceding sentence, the Secretary shall reserve for allocation to State agencies, to remain available for 24 months, from funds made available for each fiscal year under section 18(a)(1), $100,000,000 for such fiscal year for reimbursements required under section 6(d)(4)(K–1), except that at least $30,000,000 of such funds shall remain available for 60 months to cover any longer-term outcome-based payments authorized under subitem (CC) of section 6(d)(4)(K–1)(1)(i)(I)(cc). . 
(b) Reimbursement for additional supportive services supplementing evidence-Based, evidence-Building or outcomes-Based activitiesSection 16(h)(3) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(h)(3)) is amended— (1) by striking to 50 per centum and inserting the following:  
 
to—  
(A)50 percent, and (2) by striking paragraph (1)(F), except and inserting the following: 
 
paragraph (1)(F); or  
(B)100 percent of the total amount of payments made or costs incurred by the State agency in connection with transportation costs and other expenses reasonably necessary and directly related to participation in— (i) an employment and training program described in section 6(d)(4)(K–1); and 
(ii)an employment and training program described in section (6)(d)(4)(K) if such program provides the activities described in subitem (aa), (bb), or (cc) of section 6(d)(4)(K–1);for the period beginning on the effective date of this subparagraph and ending on the date the public health emergency declaration by the Secretary of Health and Human Services under section 319 of the Public Health Service Act based on an outbreak of coronavirus disease 2019 (COVID–19) is lifted or 2 years after the effective date of this subparagraph, whichever is later.. (c) Use of Federal funding streams count as matching funds To increase alignmentSection 16(h)(2) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(h)(2)) is amended— 
(1) by inserting (i) after (2), and (2) by adding at end the following: 
 
(ii) 
(I)Effective during the period beginning on the effective date of this clause and ending on September 30, 2023, a State agency incurs costs in carrying out such program during a fiscal year that exceed the amount allocated to the State agency under paragraph (1) for such fiscal year, then In carrying out such program such State may contribute additional funds obtained from other sources, including Federal, State, or private funds, on the condition that the use of the contributions is permissible under Federal law. (II)The State agency shall submit a report to the Secretary containing information to identify each source of Federal funds contributed under subclause (II). such report shall include details on how the provider will partner with other local and State entities funded by the Federal program in question that is being counted toward the match requirement to do the following— 
(aa)improve measurable outcomes for program participants; (bb) streamline service delivery, co-locate services, align services across programs, streamline service delivery for program participants, or make it easier for program participants eligible for multiple programs to participate in cost-sharing across those programs for services in which they are enrolled; and 
(cc)otherwise partner with other entities in the area to improve program performance management.. (d)Full reimbursement of State-Level data costs To facilitate improved employment and training program enrollment, interprogram alignment, performance management, and other purposesSection 16(h)(4) of the Food and Nutrition Act of 2008 (7 U.S.C. 2035(h)(4)) is amended— 
(1) by striking Funds and inserting (A) Except as provided in subparagraph (B), funds, and (2) by adding at end the following: 
 
(B)The Secretary shall also reimburse each State agency in an amount equal to 100 percent of the total amount of payments made or costs incurred by the State agency to build, modernize or improve State and local data systems or data processes related to the supplemental nutrition assistance program and employment, and to enrollment and eligibility for training programs carried out under this Act, for any of the following purposes if the personal identifiable information of program participants is not compromised or made less secure in the process and if the security of such systems is in no way compromised and if such costs are counted toward total allowable indirect maximum costs related to administering the program that a State may claim under guidance issued by the Secretary: (i)To make it easier to track program and participant outcomes. 
(ii)To make it easier to increase system interoperability with other Federal, State, and local data systems such that program participants can be more easily matched and served across related workforce and training programs, for the purposes of better aligning and coordinating service delivery across programs. (iii)To make establishing employment and training participant eligibility measurably easier, faster, or more user-friendly for local providers. 
(iv)A combination of any of the purposes described in clauses (i) through (iii).. 3.Report to the CongressThe Secretary of Agriculture shall commission a detailed and thorough national assessment of the employment and training programs carried out under the Food and Nutrition Act of 2008, consulting with experts, program providers, State and local stakeholders, and individuals with relevant lived experience across the country to determine what is working well, what is not working well, and to develop a strategy for continuous improvement, and shall report to the Congress on the Secretary’s findings not later than September 30, 2022, with a follow up assessment based on continuous feedback and learning not later than September 30, 2024. Such report shall include findings and recommendations on the following topics: 
(1)Strategies to more rigorously measure the impact of such program. (2)Strategies to improve the measurable impact of such programs on key outcomes, including employment, earnings and economic self-sufficiency outcomes for participants, and reporting measures related to these outcomes that States are required to track and report annually under regulations issued by the Secretary under such Act. 
(3)Strategies to increase alignment and coordination between SNAP E&T and other Federal workforce development programs, including in particular those funded and authorized under the Workforce Innovation and Training Act (WIOA) of 2014, the Strengthening Career and Technical Education for the 21st Century Act (Perkins V) of 2018, and other relevant Federal programs. (4)An assessment specifically of the amendments made by this Act, in particular the effect of allowing States and providers to use other Federal funding to satisfy the matching requirement applicable to such program (including how widespread this allowable use of other Federal funds has been used, whether and how that use has worked to incentivize local providers to coordinate programming effectively with other workforce and training providers funded through other Federal programs and with other providers of relevant supportive services, and the likely impact over time of extending that provision of law). 
(5)An assessment in particular of other provisions of the such amendments that will terminate in 2023, and how such other amendments were implemented by States, local governments, and providers. (6)An assessment of how many providers of such programs are opting into the heightened reimbursement authorized under other provisions of the such amendments. 
 
